DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Preliminary Amendment filed on 11/22/2019. Claims 1, 12 and 21 are independent claims. Claims 1-24 have been examined in the current patent application. Claims 25-40 have been cancelled.  

Specification
The disclosure is objected to because of the following informalities: 
Page 35 Line 6 recites 1270 where 1570 was clearly intended as shown in Figure 15. Appropriate correction is required.

Claim Objections
Claims 1, 4, 12 and 23 are objected to because of the following informalities: Claims 1, 4, 12 and 23 appear to contain a typo where the term “at” is duplicated. Although, appropriate correction is required, no new matter should be introduced. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 12, 16-19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No 10,955,546 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No 10,955,546 B2 contains every element of claims 1-7, 12, 16-19 and 21 of the instant application and .

     Instant Application No. 16/616,393		     U.S. Patent No. 10,955,546 B2
Claim 1
Claim 1
A method of operation of a multi-band synthetic aperture radar (SAR) comprising a transceiver and a hardware data processor, the method comprising:
A method of operation of a synthetic aperture radar (SAR) comprising a transceiver and a hardware data processor, the method comprising:
causing by the data processor the SAR to enter an interrogation mode, and while in the interrogation mode:
transmitting by the transceiver one or more interrogation pulses to the ground at at least one of a first or a second frequency band, the second frequency band different from the first frequency band;
causing by the data processor the SAR to enter an interrogation mode, and while in interrogation mode:
transmitting by the transceiver one or more interrogation pulses to the ground;
determining by the data processor if a response to the one or more interrogation pulses has been received from a ground terminal; 
determining by the data processor if a response to the one or more interrogation pulses has been received from a ground terminal;
determining by the data processor if position information specifying a ground location has been received from the ground terminal;
determining by the data processor if position information specifying a ground location has been received from the ground terminal;
upon determining by the data processor 
a response to the one or more interrogation pulses has been received from the ground terminal, and position information specifying a ground location has been received from the ground terminal, causing by the data processor the SAR to enter an imaging mode, and while in the imaging mode: transmitting by the transceiver a first transmitted 

transmitting by the transceiver a first transmitted imaging pulse to the ground;
transmitting by the transceiver a second transmitted imaging pulse to the ground at the second frequency band;

receiving by the transceiver a first received pulse that includes backscattered energy from the first transmitted imaging pulse;
receiving by the transceiver a first received pulse that includes the first transmitted imaging pulse backscattered
from the ground;
receiving by the transceiver a second received pulse that includes backscattered energy from the second transmitted imaging pulse;

encoding by the data processor 
data from the first and the second received pulses to generate a first subsequent transmitted imaging pulse; and
encoding by the data processor the first received pulse to generate a subsequent transmitted imaging pulse; and
transmitting by the transceiver the first subsequent transmitted imaging pulse to the ground at the first frequency band.
transmitting by the transceiver the subsequent transmitted imaging pulse to the ground.


Claim 2
Claim 2
The method of claim 1 wherein encoding by the data processor data from the first and the second received pulses to generate a subsequent transmitted pulse includes:
modulating by the data processor a combination of data from the first and the second received pulses by at least one of phase-shift keying (PSK) or amplitude and phase-shift keying (APSK) to generate a modulated pulse; convolutionally encoding by the data processor the modulated pulse to generate an encoded pulse.
The method of claim 1 wherein encoding by the data processor the first received pulse to generate a subsequent transmitted imaging pulse includes: modulating by the data processor the first received pulse by at least one of phase-shift keying (PSK) or amplitude and phase-shift keying (APSK) to generate a modulated first received pulse; and convolutionally encoding by the data processor the modulated first received pulse to generate an encoded first received pulse.


Claim 3
Claim 3
The method of claim 2 wherein encoding by the data processor data from the first and the second received pulses to generate a subsequent transmitted pulse further includes encrypting by the data processor the encoded pulse to generate 



Claim 4
Claim 4
The method of claim 1 wherein transmitting by the transceiver one or more interrogation pulses to the ground at at least one of a first or a second frequency band includes transmitting by the transceiver one or more pulses in a broad-beam mode of the multi-band SAR.
The method of claim 1 wherein transmitting by the transceiver one or more interrogation pulses to the ground includes transmitting by the transceiver one or more pulses in a broad-beam mode of the SAR.


Claim 5
Claim 5
The method of claim 4 wherein transmitting by the transceiver one or more interrogation pulses in a broad-beam mode of the multi-band SAR includes transmitting by the transceiver one or more pulses at a pulse repetition frequency in a range of 0.5 Hz to 50 Hz. 
The method of claim 4 wherein transmitting by the transceiver one or more interrogation pulses in a broad-beam mode of the SAR includes transmitting by the transceiver one or more pulses at a pulse repetition frequency in a range of 0.5 Hz to 50 Hz.


Claim 6
Claim 6
The method of claim 1, further comprising:
transmitting by the transceiver a second subsequent transmitted pulse to the ground at the second frequency band;
receiving by the transceiver a first subsequent received pulse at the first frequency band that includes backscattered energy from the first subsequent transmitted pulse;
receiving by the transceiver a second subsequent received pulse at the second frequency band that includes backscattered energy from the second subsequent transmitted pulse;
encoding by the data processor data from the first and the second subsequent received pulses to generate a further subsequent transmitted pulse; and
transmitting by the transceiver the further subsequent transmitted pulse to the ground at the first frequency band. 
The method of claim 1 further comprising:
receiving by the transceiver a subsequent received pulse that includes the subsequent transmitted imaging pulse
backscattered from the ground;
encoding by the data processor the subsequent received pulse to generate a further subsequent transmitted imaging pulse; and
transmitting by the transceiver the further subsequent transmitted imaging pulse to the ground.


Claim 7 
Claim 7

transmitting by the transceiver a third transmitted pulse to the ground at the first frequency band before transmitting by the transceiver the first subsequent transmitted pulse to the ground at the first frequency band, 
wherein the transmitting of the first subsequent transmitted pulse to the ground at the first frequency band does not consecutively follow the transmitting of the first transmitted pulse to the ground at the first frequency band.
The method of claim 6, further comprising: transmitting by the transceiver a second transmitted imaging pulse to the ground before transmitting by the transceiver the subsequent transmitted imaging pulse to
the ground, 
wherein the transmitting of the subsequent transmitted imaging pulse does not consecutively follow the transmitting of the first transmitted imaging
pulse.


Claim 8

The method of claim 1 wherein the multi-band SAR is a dual-band SAR, and the first frequency band is L-band and the second frequency band is X-band.



Claim 9

The method of claim 1 wherein the transmitting of pulses at the first frequency band is synchronized with the transmitting of pulses at the second frequency band.



Claim 10

The method of claim 1 wherein the transmitting of pulses at the first frequency band is at a pulse repetition frequency that is substantially the same as for the transmitting of pulses at the second frequency band.



Claim 11

The method of claim 10 wherein the transmitting of pulses at the first frequency band is interleaved with the transmitting of pulses at the second frequency band. 



Claim 12
Claim 8
A method of generating synthetic aperture radar (SAR) images by a ground 


receiving by the transceiver an interrogation pulse transmitted by a SAR;
transmitting by the transceiver a response to the interrogation pulse;
transmitting by the transceiver a response to the interrogation pulse;
transmitting by the transceiver position information specifying a ground location;
transmitting by the transceiver position information specifying a ground location;
receiving by the transceiver an nth transmitted first-frequency pulse transmitted by the multi-band SAR at the first frequency band;
receiving by the transceiver an nth transmitted imaging pulse transmitted by the SAR;
storing the nth transmitted first-frequency pulse in the data store;
storing the nth transmitted imaging pulse in the data store;
receiving by the transceiver an mth transmitted pulse transmitted by the multi-band SAR at the first frequency band, wherein m is greater than n, and wherein a radar return received by the multi-band SAR includes backscattered energy from the nth transmitted first-frequency pulse and backscattered energy from an nth transmitted second-frequency pulse transmitted by the multi-band SAR at the second frequency band, and the mth transmitted pulse transmitted by the multi-band SAR at the first frequency band includes an encoding of the radar return received by the multi-band SAR;
receiving by the transceiver an nth transmitted imaging pulse transmitted by the SAR, wherein m is greater than n, and wherein a radar return received by the SAR includes the nth, transmitted imaging pulse backscattered to the SAR from the ground, and the mth transmitted imaging pulse transmitted by the SAR includes
an encoding of the radar return received by the SAR;
storing the mth transmitted pulse in the data store;
storing the mth transmitted imaging pulse in the data store;
decoding by the data processor the mth transmitted pulse to regenerate the radar return received by the multi-band SAR; and
decoding by the data processor the mth transmitted imaging pulse to regenerate the radar return received by the SAR; and
generating a range line by the data processor for a SAR image by range compression of at least a portion of the radar return received by the SAR using a reference function. 
generating a range line by the data processor for the SAR image of the ground by range compression of the radar return received by the SAR using the nth imaging pulse as a reference function.


Claim 13

The method of claim 12 wherein the generating a range line by the data processor for a SAR image comprises using the nth transmitted first-frequency pulse as a reference function.



Claim 14

The method of claim 12 wherein the generating a range line by the data processor for a SAR image comprises using a previously transmitted second-frequency pulse, transmitted by the multi-band SAR at the second frequency band, as a reference function. 



Claim 15

The method of claim 14, further comprising receiving the previously transmitted second-frequency pulse by the ground terminal. 



Claim 16
Claim 9
The method of claim 12 wherein decoding by the data processor the mth transmitted pulse to regenerate the radar return received by the multi-band SAR includes: convolutionally decoding by the data processor the mth transmitted pulse to generate a modulated radar return; and demodulating by the data processor the modulated radar return to regenerate the radar return received by the multi-band SAR.
The method of claim 8 wherein decoding by the data processor the mth transmitted imaging pulse to regenerate the radar return received by the SAR includes:
convolutionally decoding by the data processor the mth transmitted imaging pulse to generate a modulated radar return; and
demodulating by the data processor the modulated radar return to regenerate the radar return received by the SAR.


Claim 17
Claim 10
The method of claim 12 wherein the encoding of the mth transmitted pulse includes an encryption of the radar return received by the multi-band SAR, and wherein decoding the mth transmitted pulse by the data processor to regenerate the radar return received by the multi-band SAR includes:

convolutionally decoding by the data processor the encoded radar return to generate a modulated radar return; and demodulating by the data processor the modulated radar return to regenerate the radar return received by the SAR.
mth transmitted imaging pulse includes an encryption of the radar return received by the SAR, and wherein decoding the mth transmitted imaging pulse by the data processor to regenerate the radar return received by the SAR includes: 
mth transmitted imaging pulse to generate an encoded radar return;
convolutionally decoding by the data processor the encoded radar return to generate a modulated radar return; and demodulating by the data processor the modulated radar return to regenerate the radar return received by the SAR.


Claim 18
Claim 11
The method of claim 14 wherein transmitting by the transceiver position information specifying a ground location includes transmitting by the transceiver position information that includes a location of the ground terminal.
The method of claim 8 wherein transmitting by the transceiver position information specifying a ground location includes transmitting by the transceiver position information that includes the ground location of the ground terminal.


Claim 19
Claim 12
The method of claim 14 wherein transmitting by the transceiver position information specifying a location to be imaged includes transmitting by the transceiver position information that includes the center of a desired image ground area. 
The method of claim 8 wherein transmitting by the transceiver position information specifying a ground location includes transmitting by the transceiver position information that includes the center of a desired image ground area.


Claim 20

The method of claim 12 wherein the multi-band SAR is a dual-band SAR, and the first frequency band is L-band and the second frequency band is X-band. 



Claim 21
Claim 13
A synthetic aperture radar (SAR) imaging system, comprising:
A synthetic aperture radar (SAR) imaging system, comprising:
a multi-band SAR mounted on a SAR platform, the multi-band SAR comprising a SAR antenna that 

transmits a first and a subsequent transmitted pulse to the ground at a first frequency band, and 



transmits a second transmitted pulse to the ground at a second frequency band, and 

receives a second received pulse that includes backscattered energy from the second transmitted pulse, the second frequency band different from the first frequency band; 

of interrogation pulses to the ground; and
a SAR transceiver communicatively coupled to the SAR antenna, 

the SAR transceiver communicatively coupled to at least one of a SAR data store and a SAR data processor, 

the SAR data store communicatively coupled to the SAR data processor, 

the SAR data store which stores the first and the second received pulses, and 

the SAR data processor which encodes data from the second received pulse to generate the subsequent transmitted pulse for transmission by the SAR antenna to the ground at the first frequency band.
a ground terminal comprising a ground terminal antenna communicatively coupled to a transceiver, 

the transceiver communicatively coupled to at least one of a ground terminal data store and a ground terminal data processor, 

wherein the ground terminal is selectively operable to receive an interrogation pulse and respond by transmitting position information specifying a ground location to the SAR, and 

wherein the SAR imaging system, in response to receiving position information from the ground terminal, generates a SAR image of the ground that includes the ground location specified in the position information received in response to the interrogation pulse.


Claim 22

The synthetic aperture radar (SAR) imaging system of claim 21 wherein the SAR data processor encodes data from the first and the second received pulse to generate the subsequent transmitted pulse for transmission by the SAR antenna to the ground at the first frequency band. 





The synthetic aperture radar (SAR) imaging system of claim 21, wherein the multi-band SAR selectively operable in an interrogation mode to transmit a plurality of interrogation pulses to a ground at at least one of a first or a second frequency band, and further comprising:
a ground terminal, the ground terminal comprising a ground terminal antenna communicatively coupled to a transceiver, 
the transceiver communicatively coupled to at least one of a ground terminal data store and a ground terminal data processor, 
wherein the ground terminal is selectively operable to receive an interrogation pulse and respond by transmitting position information specifying a ground location to the SAR, and 
wherein the SAR imaging system, in response to receiving position information from the ground terminal, 
generates one or more SAR images of the ground in response to the interrogation pulse at at least one of a first or a second frequency band.



Claim 24

The SAR imaging system of claim 21 wherein the SAR antenna is a planar phased array antenna. 




Claim 14

The SAR imaging system of claim 13 wherein the SAR platform is selected from a group consisting of a spaceborne platform and an airborne platform.



Claim 15

The SAR imaging system of claim 13 wherein the SAR comprises:
a SAR antenna that in an imaging mode of operation transmits a plurality of transmitted imaging pulses to the ground that includes a first and a subsequent

a SAR transceiver communicatively coupled to the SAR antenna, the SAR transceiver communicatively coupled to at least one of a SAR data store and a SAR
data processor, the SAR data store communicatively coupled to the SAR data processor, the SAR data store which stores the first received return, and the SAR data processor which encodes the first received return to generate the subsequent transmitted imaging pulse for transmission by the SAR antenna to the ground.



Claim 16

The SAR imaging system of claim 15 wherein the ground terminal transceiver is selectively operable to receive the subsequent transmitted imaging pulse, and the ground terminal data processor decodes the subsequent transmitted imaging pulse to regenerate the first received return, retrieve a reference function from the ground terminal data store, and generates a range line by range compression of the first received return using the reference function.



Claim 17

The SAR imaging system of claim 16 wherein the reference function is, at least in part, derived from the first transmitted imaging pulse.



Claim 18

The SAR imaging system of claim 15 wherein the SAR data processor comprises:
at least one of a phase-shift keying (PSK) modulator or an amplitude and phase-shift keying (APSK) modulator which in operation generates a modulated first 
a convolutional encoder which in operation generates an encoded first received return from the modulated first received return.



Claim 19

The SAR imaging system of claim 18 wherein the SAR data processor further comprises an encrypter which encrypts the encoded first received return.



Claim 20

The SAR imaging system of claim 18 wherein the ground terminal data processor comprises:
a convolutional decoder which decodes the subsequent transmitted pulse; and 
at least one of a phase-shift keying (PSK) demodulator or an amplitude and phase-shift keying (APSK) demodulator which in operation regenerates the first received return from the decoded subsequent transmitted imaging pulse.



Claim 21

The SAR imaging system of claim 13 wherein the SAR is selectively operable in a broad-beam mode, and the plurality of interrogation pulses are transmitted while the SAR is operating in the broad-beam mode.



Claim 22

The SAR imaging system of claim 21 wherein the plurality of interrogation pulses are transmitted at a pulse repetition frequency in a range of 0.5 Hz to 50 Hz.



Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 21 when taken in the context of the claim as a whole. 
At best the prior art of record, Meyer (Patent No. US 4,583,177 A) discloses an aircraft 10 carrying a rapid scanning DME interrogator is pictorially illustrated flying above the earth 12 on which are located DME transponder ground stations within a transmit/receive service area designated by reference numeral 14, the interrogator carried on aircraft 10 is illustrated as interrogating a plurality of ground stations depicted as S1, S2, S3, S4,-Sn lying within the service area 14, and the computer, utilizing a look-up ROM to provide earth coordinate locations of all existing DME ground transponders versus the channel number to which a transponder is assigned, (see Col. 2-4 Lines 46-50 & 65-31 and Figures 1-2), Caldwell et al. (Pub No. US 2017/0293019 A1) discloses an electronic Warfare (EW) systems including a receiver 112a and transmitter 112b that may be referred to as a transceiver or transceiver circuitry and modifies in whole or in part, in one more fashions, the currently received pulse or a previously received pulse(s) and retransmits the modified signal, (see Para 0011 and Figure 1), Sherman et al. (Pub No. US 2007/0164894 A1) discloses an SAR equipped plane 102 is following a known flight path 104 over the ground 106, the SAR antenna radar beam 108 collects images of the ground surface across swath 110 as the plane follows flight path 104, collected image data is sent to the on board processor where  Rogers et al. (Patent No. US 8,125,370 B1) discloses a Raw Data Processor 420 for processing polarimetric SAR raw phase history data 410 into registered and calibrated polarimetric images including range compression 422 that convolves radar return signals with a range matched filter generated from a replica of the transmitted waveform and applied to each range line, (see Col. 7-8 Lines 65-29 and Figure 4), Strickland (Patent No. US 5,952,971) discloses an antenna that can be usefully employed in satellite based synthetic aperture radar, which allows the antenna aperture to be shared between multiple frequency bands and multiple polarization channels, (see Col. 1-2 Lines 65-4), and Zaghloul et al. (Patent No. US 8,350,771 B1) discloses that antennas capable of operating at multiple frequency bands are advantageous to many applications ranging from space-based radar to personal wireless communications and synthetic aperture radar (SAR) typically operates in L- and C-bands, (see Col. 1 Lines 13-31). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 21 as a whole. 
Thus, claims 1, 12 and 21 are allowed over the prior arts of record. 

Conclusion

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648